— Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent Appeals Board of the New York State Department of Motor Vehicles, dated April 30, 1984, as affirmed the finding of an Administrative Law Judge, dated October 3, 1983, that the petitioner violated Vehicle and Traffic Law § 1180 (d) by operating his automobile at an excessive rate of speed.
*571Determination confirmed and insofar as reviewed and proceeding dismissed on the merits, with costs.
The determination was supported by substantial evidence. Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.